DocuSign Envelope ID: B47FAA5C-286C-41E2-9D83-2AA3FC404888

 

Exhibit 10.2

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is entered by
and between R.A. Wilson Enterprises, Inc., an Arkansas corporation (“Buyer”),
and Fred’s Stores of Tennessee, Inc., a Delaware corporation (“Seller”).

RECITALS

A. Seller and Buyer entered into that certain Purchase and Sale Agreement dated
as of October 8, 2019 (the “Agreement”), with respect to the purchase and sale
of that certain Property described therein.

B. The parties agree to amend the Agreement as hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agrees as follows:

1. Terms. The foregoing recitals are true and correct and are incorporated
herein by reference. Unless otherwise expressly defined herein, capitalized
terms used herein shall have the meanings set forth in the Agreement.

2. Effective Date. This Amendment will be effective at the time of the last
party to sign this Amendment between Seller and Buyer.

3. Purchase Price. Section 2(a) of the Agreement is hereby amended to delete the
sum of Nine Million Five Hundred Thousand Dollars ($9,500,000) as the purchase
price and substitute in lieu thereof the sum of Twenty-Two Million Three Hundred
Thousand Dollars ($22,300,000) as the amended Purchase Price.

4. Exhibit A. Exhibit A as attached to the Agreement is hereby deleted in its
entirety, and replaced with the Exhibit A as attached to this Amendment.

5. Conflict. In the case of any conflict between the terms of this Amendment and
the provisions of the Agreement, the terms of this Amendment shall control.

6. Ratification. Subject to approval of the Bankruptcy Court, all terms and
provisions of the Agreement, except as specifically modified herein, are hereby
ratified and confirmed and shall remain in full force and effect.

7. Governing Law. The terms and provisions of this Amendment shall be governed
by and construed in accordance with the same governing law provisions as set
forth in Section 15 of the Agreement.

 

1

4850–4586–4875.2



--------------------------------------------------------------------------------

DocuSign Envelope ID: B47FAA5C-286C-41E2-9D83-2AA3FC404888

 

8. Successors and Assigns. This Amendment shall be binding on and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

9. Counterparts; Facsimile. This Amendment may be executed in any number of
counterparts. Each of such counterparts shall, for all purposes, be deemed to be
an original, and all such counterparts shall together constitute one and the
same agreement. This Amendment may be executed by facsimile or e-mail of a PDF
file, which shall have the same force and effect as original signatures.

[signature on following page]

 

4850–4586–4875.2



--------------------------------------------------------------------------------

DocuSign Envelope ID: B47FAA5C-286C-41E2-9D83-2AA3FC404888

 

IN WITNESS WHEREOF, the parties have executed this Amendment.

 

SELLER:     BUYER: Fred’s Stores of Tennessee, Inc.     R.A. Wilson Enterprises,
LLC By:   /s/ Joe Anto     By:   /s/ R.A. Wilson   Its Chief Executive Officer  
    Its Duly Authorized Officer Date:   October 29, 2019     Date:   October 29,
2019

 

4850–4586–4875.2



--------------------------------------------------------------------------------

 

Exhibit A

Property Information

 

STREET ADDRESS

  

CITY

  

STATE

  

ZIP CODE

13210 N WINTZELL AVE    BAYOU LA BATRE    AL    36509 24 CAMDEN BYP    CAMDEN **
   AL    36726 17916 HIGHWAY 280    DADEVILLE    AL    36853 2146 S OATES ST   
DOTHAN    AL    36301 505NORTH MAIN STREET    OPP **    AL    36467 1302 HIGHWAY
64 E    AUGUSTA    AR    72006 611 HIGHWAY 65 S    DUMAS    AR    71639 1301 N
ILLINOIS ST    HARRISBURG    AR    72432 6027 HIGHWAY 67    HASKELL **    AR   
72015 110 N MAIN ST    MALVERN    AR    72104 103 DAWSON ST    MARKED TREE    AR
   72365 601 N ST JOSEPH    MORRILTON    AR    72110 614 S MAIN ST    NASHVILLE
   AR    71852 1705 MALCOLM AVE    NEWPORT    AR    72112 1324 W KEISER AVE   
OSCEOLA    AR    72370 303 E MAIN ST    PIGGOTT    AR    72454 2809 S CAMDEN RD
   PINE BLUFF    AR    71603 624 S ROCK ST    SHERIDAN    AR    72150 1110 E
ANTIGO ST    STAMPS    AR    71860 606 E BROADWAY ST    WEST MEMPHIS    AR   
72301 320 HIGHWAY 14 S    YELLVILLE    AR    72687 1718 S WAUKESHA ST    BONIFAY
   FL    32425 726 N DOWNING    GLENNVILLE    GA    30427 204 E KELLY ST   
SYLVESTER    GA    31791 603 E WASHINGTON ST    HAYTI    MO    63851 107 N
MERIDIAN ST    ABERDEEN    MS    39730 441 N 4TH ST    BALDWYN    MS    38824
475 HIGHWAY 6 E    BATESVILLE    MS    38606 504 N 2ND ST    BOONEVILLE    MS   
38829 229 N UNION ST    CANTON    MS    39046 300 S PEARL ST    CARTHAGE    MS
   39051 456 HIGHWAY 24 E    CENTREVILLE    MS    39631 236 DESOTO AVE   
CLARKSDALE    MS    38614 520 CENTRAL AVE    COLDWATER    MS    38618 1960
VETERANS MEMORIAL BLVD    EUPORA    MS    39744 237 WOODLAND DR    FOREST    MS
   39074

 

4850–4586–4875.2



--------------------------------------------------------------------------------

 

813 W PARK AVE    GREENWOOD    MS    38930 148 W VAN DORN AVE    HOLLY SPRINGS
   MS    38635 1618 DELAWARE AVE    MCCOMB    MS    39648 126 MAIN ST W    NEW
ALBANY    MS    38652 7105 HIGHWAY 305 N    OLIVE BRANCH    MS    38654 109
DUNCAN ST    WATER VALLEY    MS    38965 515 E MAIN ST    WEST POINT    MS   
39773 603 MIDDLETON RD    WINONA    MS    38967 1528 S LAFAYETTE ST    SHELBY   
NC    28152 2404 WEST BLVD    CHESTERFIELD    SC    29709 518 E GREER ST   
HONEA PATH    SC    29654 1755 DECHERD BLVD    DECHERD    TN    37324 2549 N
CENTRAL AVE    HUMBOLDT    TN    38343 230 E GAY ST    LEBANON    TN    37087
16280 HWY 64    SOMERVILLE    TN    38068 2045 HWY 45 BYPASS    TRENTON    TN   
38382 1405 S HOME ST    UNION CITY    TN    38261 218 WATSON BLVD   
DAINGERFIELD    TX    75638 1000 S MAIN ST    MC GREGOR    TX    76657 103 4TH
AVE.    EASTMAN    GA    31023

 

**

There is a lease agreement with respect to these properties.

 

4850–4586–4875.2